TEMPLETON GLOBAL INVESTMENT TRUST 300 S.E. 2 nd Street Fort Lauderdale, FL 33301-1923 Facsimile 954.847.2288 Telephone 954.527.7500 October 4, 2011 Filed Via EDGAR (CIK 0000916488) Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Templeton Global Investment Trust (Registrant) File Nos. 033-73244 and 811-08226 Dear Sir or Madam: Submitted herewith for filing pursuant to Rule 497(c) under the Securities Act of 1933,is the Prospectus and Statement of Additional Information for Templeton Emerging Markets Balanced Fund, a series of Templeton Global Investment Trust, dated October 3, 2011. Sincerely yours, Templeton Global Investment Trust /s/ROBERT C. ROSSELOT Robert C. Rosselot Vice President and Secretary RCR:dmm
